EXAMINER’S AMENDMENT
The application has been amended as follows: 
Please replace claim #6 with the following;
6. The method of claim 1, wherein a solution used in the cleaning processing is an ST250 solution, an NE111 solution, an NE320 solution, or an EKC520 solution, and a process time of the cleaning processing is 10s to 300s.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a device comprising  multiple nitrides, source, gate and drain electrodes, (Jen, 2018/0337000 A1: Ema et al., 6,791,187; Brain et al., 2014/0002976), it fails to teach either collectively or alone, after forming the capacitance dielectric layer, performing cleaning processing on the capacitance dielectric laver; and after performing the cleaning processing, forming a second electrode layer conformably covering the capacitance dielectric layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1-4, 6-18, 20 are allowed.
Claim #1 
After forming the capacitance dielectric laver, performing cleaning processing on the capacitance dielectric laver; and after performing the cleaning processing, forming a second electrode layer conformably covering the capacitance dielectric layer.
Claim #14
A first conductive pole running through the second interlayer dielectric layer, wherein the first conductive pole is electrically connected a top of the second electrode layer; and a second conductive pole running through the second interlayer dielectric layer at the position of the opening, wherein the second conductive pole is electrically connected to the top of the first electrode layer, and the second conductive pole is isolated from the capacitance dielectric layer and the second electrode layer by using the second interlayer dielectric layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
02/15/2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816